DETAILED ACTION


Election/Restrictions
Applicant’s election of Group II (claims 17-30) in the reply filed on November 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Information Disclosure Statement
The reference cited within the IDS document submitted on October 22, 2020 has been considered.
The references cited within the IDS document submitted on August 16, 2019 have been considered.
The references cited within the IDS document submitted on August 2, 2019 have been considered, except for the following: several NPL references have been lined-through as they do not comply with 37 CFR 1.98(b)(5) – lack of date.



Specification
The disclosure is objected to because of the following informalities:
Page 1, line 18: 
	Change “ethylenedioxythiopene” to - - ethylenedioxythiophene - - 
Page 20, line 12: 
	Change “ethylenedioxythiopene” to - - ethylenedioxythiophene - - 
Appropriate correction is required.


Claim Objections
Claims 28 and 29 are objected to because of the following informalities:  
In claim 28, line 1: 
change “exterior layer” to - - exterior conductive polymer layer - - 
In claim 29, line 1: 
change “exterior layer” to - - exterior conductive polymer layer - - 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 17-28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 and 29 of co-pending Application No. 16/368,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations within claims 17-28 and 30 of the instant application are recited within claims 16-27 and 29 of the ‘953 co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claim 17 of the instant application, see claim 16 in the co-pending ‘953 application;
For claim 18 of the instant application, see claim 17 in the co-pending ‘953 application;
For claim 19 of the instant application, see claim 18 in the co-pending ‘953 application;
For claim 20 of the instant application, see claim 19 in the co-pending ‘953 application;
For claim 21 of the instant application, see claim 20 in the co-pending ‘953 application;

For claim 23 of the instant application, see claim 22 in the co-pending ‘953 application;
For claim 24 of the instant application, see claim 23 in the co-pending ‘953 application;
For claim 25 of the instant application, see claim 24 in the co-pending ‘953 application;
For claim 26 of the instant application, see claim 25 in the co-pending ‘953 application;
For claim 27 of the instant application, see claim 26 in the co-pending ‘953 application;
For claim 28 of the instant application, see claim 27 in the co-pending ‘953 application;
For claim 30 of the instant application, see claim 29 in the co-pending ‘953 application.



Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812